Lake App. No. 97-L-031. This cause is pending as an appeal from the Court of Appeals for Lake County. On November 23, 1998, this court received a request from the court of appeals that the time for filing the record in this cause be extended and this cause be temporarily remanded to the court of appeals so that the court of appeals may address the merits of certain matters pending on reconsideration. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the time for filing the record in this cause be extended and this cause be temporarily remanded to the court of appeals for the purpose of entering a decision on the merits of those matters pending on reconsideration. The record shall be returned to the Clerk of the Supreme Court as soon as the court of appeals has entered judgment on those matters.
IT IS FURTHER ORDERED by the court, sua sponte, that briefing in this cause be stayed until the record is returned to the Clerk of the Supreme Court and this court orders briefing to commence.